Name: Council Regulation (EC) No 2748/1999 of 17 December 1999 fixing the Community producer price for the fishery products listed in Annex III to Regulation (EEC) No 3759/92 for the 2000 fishing year
 Type: Regulation
 Subject Matter: prices;  fisheries;  production
 Date Published: nan

 Avis juridique important|31999R2748Council Regulation (EC) No 2748/1999 of 17 December 1999 fixing the Community producer price for the fishery products listed in Annex III to Regulation (EEC) No 3759/92 for the 2000 fishing year Official Journal L 331 , 23/12/1999 P. 0028 - 0028COUNCIL REGULATION (EC) No 2748/1999of 17 December 1999fixing the Community producer price for the fishery products listed in Annex III to Regulation (EEC) No 3759/92 for the 2000 fishing yearTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 3759/92 of 17 December 1992 on the common organization of the market in fishery and aquaculture products(1), and in particular Article 17(4) thereof,Having regard to the proposal from the Commission,Whereas:(1) Article 17(1) of Regulation (EEC) No 3759/92 provides that a Community producer price should be fixed for each of the products listed in Annex III to that Regulation;(2) Commission Regulation (EEC) No 3510/82(2) sets down the conversion factors applicable to different species of tuna; it is not therefore necessary to fix the Community producer price for all species of tuna listed in Annex III to Regulation (EEC) No 3759/92 but only for yellow-fin tuna (Thunnus albacares);(3) On the basis of the criteria laid down in the first and second indents of Article 9(2) and in Article 17(1) of Regulation (EEC) No 3759/92, the price for the 2000 fishing year should be decreased;(4) The fishing year begins on 1 January 2000 for the products covered by this Regulation; given the urgency of the matter, it is imperative to grant an exception to the six-week period mentioned in point 1(3) of the Protocol on the role of national parliaments in the European Union annexed to the Treaty of Amsterdam,HAS ADOPTED THIS REGULATION:Article 1The Community producer price for the fishing year 1 January to 31 December 2000 for yellowfin tuna (Thunnus albacares) is hereby fixed as follows:>TABLE>Article 2This Regulation shall enter into force on 1 January 2000.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 17 December 1999.For the CouncilThe PresidentK. HEMILÃ (1) OJ L 388, 31.12.1992, p. 1. Regulation as last amended by Regulation (EC) No 3318/94 (OJ L 350, 31.12.1994, p. 15).(2) OJ L 368, 28.12.1982, p. 27. Regulation as last amended by Regulation (EEC) No 3899/92 (OJ L 392, 31.12.1992, p. 24).